DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: Claims 1-18 with traverse in the reply filed on 10/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: SEMICONDUCTOR PACKAGE WITH STIFFENER STRUCTURE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2020/0105640), hereinafter Chiu, in view of Lin (US 2013/0119529), hereinafter Lin.

Regarding claim 1, Chiu (refer to embodiment of Figure 4-5) teaches a semiconductor package, comprising: 
a chip package (106 of Figure 4, see para 39; also see para 20), disposed on a substrate (102, see para 20; also see para 38, especially last sentence); 
a plurality of electronic components (104 of Figure 4, see para 39; also see para 20), disposed aside (best seen in Figure 4) the chip package (106) on the substrate (102); 
a stiffener structure (410 of Figure 4, described as “stiffener frame 410” in para 39, which can have a top view as shown in any of Figures 5A-5D and a side view shown in any of the Figures 5E-5G, as described in para 42) disposed on the substrate (102), the stiffener structure comprising:
a stiffener ring (412, described as “ring portion 412” of “stiffener frame 410”) surrounding (best seen in Figure 4) the chip package (106) and the plurality of electronic components (104); 
a stiffener rib (414, describes as “pair of ribs 414” in para 39) between (best seen in Figure 4) the chip package (106) and the plurality of electronic components (104).
Although Chiu teaches an embodiment (see Figures 3A-3B) with a lid (314 of Figure 3B, which is described as “cover portion 314” of “stiffener lid 310” in para 36) and a stiffener structure (312, described as “foot portion 312” of “stiffener lid 310” in para 36), wherein the lid is attached to the stiffener structure, Chiu does not clearly teach that the lid is also attached to components such as “the chip package and the plurality of electronic components”.  Lin (refer to Figures 1-2), which also teaches a semiconductor package (10 of Figure 1, para 10) with a stiffener structure (60, para 14) and a lid (70, para 14), wherein the lid (44) is attached to not only the stiffener structure (60), but also to electronic components such as multiple dies (12,n para 22) to more effectively transfer heat generated by the multiple dies (para 18). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiu to include “a lid, attached to the stiffener structure, the chip package and the plurality of electronic components”.  The ordinary artisan would have been motivated to modify Chiu for at least the purpose of providing not only the desired stiffness but also to enhance transfer of heat generated by the multiple dies (para 18 of Lin), such as the claimed “chip package and the plurality of electronic components”.
Further, Chiu does not clearly teach the stiffener rib comprises a first portion and a second portion on the first portion, such that “a width of the second portion is greater than a width of the first portion”.  However, Chiu teaches that various stiffener shapes and cross-sectional areas are known (see examples in Figure 5E-5G; also see Figures 5A-5D), with a first portion and a second portion, wherein dimensions of the first portion and the second portion may be different, depending the direction (see directions A, B and C shown in Figures 5E-5F) in which greater stiffener strength is required (para 48). Given that a dimension (such as the claimed “width” of “a first portion” and “a second portion” of a stiffener rib) is a known results effective variable and its dependence on resulting stiffnesses/strength of the stiffener rib in a desired direction is also known is also known (as explained above), varying the shape and dimensions of the stiffener, such that “a width of the second portion is greater than a width of the first portion” would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to  modify Chiu so that “a width of the second portion is greater than a width of the first portion”.  The ordinary artisan would have been motivated to modify Chiu at least for the purpose of achieving a the stiffener rib geometry that achieves the target stiffness in a given direction (para 39 of Chiu; also see para 47).

Regarding claim 14, Chiu (refer to embodiment of Figure 4-5) teaches a semiconductor package, comprising: 
a package (106 of Figure 4, see para 39; also see para 20) and a plurality of dies (104 of Figure 4, see para 39; also see para 20), disposed on and electrically connected to a substrate (102, see para 20; also see para 38, especially last sentence); 
a stiffener structure (410 of Figure 4, described as “stiffener frame 410” in para 39, which can have a top view as shown in any of Figures 5A-5D and a side view shown in any of the Figures 5E-5G, as described in para 42), adhered to the substrate (para 40, especially 1st sentence), the stiffener structure comprising: 
a stiffener ring (412, described as “ring portion 412” of “stiffener frame 410”); and 
a pair of stiffener ribs (414, describes as “pair of ribs 414” in para 39), wherein the pair of stiffener ribs has a top surface area and a bottom surface area, 
Although Chiu teaches an embodiment (see Figures 3A-3B) with a lid (314 of Figure 3B, which is described as “cover portion 314” of “stiffener lid 310” in para 36) and a stiffener structure (312, described as “foot portion 312” of “stiffener lid 310” in para 36), wherein the lid is attached to the stiffener structure, Chiu does not clearly teach that the lid is also attached to components such as “the chip package and the plurality of electronic components”.  Lin (US 2013/0119529) (refer to Figures 1-2), which also teaches a semiconductor package (10 of Figure 1, para 10) with a stiffener structure (60, para 14) and a lid (70, para 14), wherein the lid (70) is attached to not only the stiffener structure (60), but also to electronic components (100, para 18) such as multiple dies (para 22) to more effectively transfer heat generated by the multiple dies (para 18). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiu to include “a lid, attached to the stiffener structure, the chip package and the plurality of electronic components”.  The ordinary artisan would have been motivated to modify Chiu for at least the purpose of providing not only the desired stiffness but also to enhance transfer of heat generated by the multiple dies (para 18 of Lin), such as the claimed “chip package and the plurality of electronic components”.  
Further, Chiu does not clearly teach that “the top surface area is greater than the bottom surface area”. However, Chiu teaches that various stiffener shapes and cross-sectional areas are known (see examples in Figure 5E-5G; also see Figures 5A-5D), with a first portion and a second portion, wherein dimensions of the first portion and the second portion may be different, depending the direction (see directions A, B and C shown in Figures 5E-5F) in which greater stiffener strength is required (para 48). Given that a dimension (such as the claimed “top surface area” of the stiffener ribs “bottom surface area” of a stiffener ribs) is a known results effective variable and its dependence on resulting stiffnesses/strength of the stiffener rib in a desired direction is also known is also known (as explained above), varying the shape and dimensions of the stiffener, such that “the top surface area is greater than the bottom surface area” would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Chiu so that “the top surface area is greater than the bottom surface area”.  The ordinary artisan would have been motivated to modify Chiu at least for the purpose of achieving a stiffener rib geometry that achieves the target stiffness in a given direction (para 39 of Chiu; also see para 47).or on a given side (such as upper side or lower side).

Regarding claims 2-3, Chiu (refer to embodiment of Figure 4-5) teaches the semiconductor package of claim 1, wherein the chip package (106) has a pair of short sides and a pair of long sides (para 19, especially last sentence; also see para 38, especially last sentence), and the plurality of electronic components (104) is arranged on opposite sides (best seen in Figure 4) of the long sides of the chip package (106), as recited in claim 2; and wherein (as recited in claim 3) the stiffener rib (414) extends along the pair of long sides of the chip package and extends from one side of the stiffener ring (412) to another (best seen in Figure 4; also see para 39).

Regarding claims 6-7, Chiu (refer to embodiment of Figure 4-5) teaches the semiconductor package of claim 1, wherein a thickness of the stiffener rib is “equal to or greater than a thickness of the stiffener ring” (as recited in claim 6), and further wherein the thickness of the stiffener rib is “greater than a thickness of the chip package or a thickness of the plurality of electronic components” (as recited in claim 7). However, Chiu teaches that various stiffener ring and stiffener rib shapes and dimensions (including thicknesses) are known in the art (see examples in Figure 5A-5G), depending the location and direction (see directions A, B and C shown in Figures 5E-5F; see para 42) in which greater stiffener strength is required (para 48). Thus, a dimension (such as the claimed thickness of the stiffener rib and stiffener ring) are a known results effective variable whose relationship to resulting stiffnesses/strength of the stiffener rib in a desired direction is also known (as explained above). Given that a dimension (such as the claimed “thickness” of the stiffener rib and that of stiffener ring) is a known results effective variable and its dependence on resulting stiffnesses/strength of the stiffener rib in a desired direction is also known is also known (as explained above), varying the shape and dimensions of the stiffener, such that a thickness of the stiffener rib is “equal to or greater than a thickness of the stiffener ring” (as recited in claim 6), and further wherein the thickness of the stiffener rib is “greater than a thickness of the chip package or a thickness of the plurality of electronic components” (as recited in claim 7) would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Chiu so that a thickness of the stiffener rib is “equal to or greater than a thickness of the stiffener ring” (as recited in claim 6), and further wherein the thickness of the stiffener rib is “greater than a thickness of the chip package or a thickness of the plurality of electronic components” (as recited in claim 7).  The ordinary artisan would have been motivated to modify Chiu at least for the purpose of achieving a the stiffener rib geometry/dimensions that achieves the target stiffness in a given direction (para 39 of Chiu; also see para 47), while also providing a stiffener thickness that easily supports a lid at a height that provides sufficient space to fit the chip package or the plurality of electronic components under the lid. 

Regarding claim 8, Chiu (refer to embodiment of Figure 4-5) teaches the semiconductor package of claim 1, bur does not teach that “a thickness of the first portion of the stiffener rib is equal to or greater than the thickness of the chip package or the thickness of the plurality of electronic components”. However, Chiu teaches that various stiffener ring and stiffener rib shapes and dimensions (including thicknesses) are known in the art (see examples in Figure 5A-5G), depending the location and direction (see directions A, B and C shown in Figures 5E-5F; see para 42) in which greater stiffener strength is required (para 48). Given that a dimension (such as the claimed “thickness of the first portion of the stiffener rib”) is a known results effective variable and its dependence on resulting stiffnesses/strength of the stiffener rib in a desired direction is also known is also known (as explained above), varying the shape and dimensions of the stiffener, such that “a thickness of the first portion of the stiffener rib is equal to or greater than the thickness of the chip package or the thickness of the plurality of electronic components” would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Chiu so that “a thickness of the first portion of the stiffener rib is equal to or greater than the thickness of the chip package or the thickness of the plurality of electronic components”.  The ordinary artisan would have been motivated to modify Chiu at least for the purpose of achieving a stiffener rib geometry/dimensions that achieves the target stiffness in a given direction (para 39 of Chiu; also see para 47), while also providing a stiffener thickness that easily supports a lid at a height that provides sufficient space to fit the chip package or the plurality of electronic components under the lid.

Regarding claims 12-13, Chiu (refer to embodiment of Figure 4-5) teaches the semiconductor package of claim 1, but does not teach claimed shapes of the stiffener rib such as wherein “the second portion of the stiffener rib is in a stepped shape” (as recited in claim 12); OR (as recited in claim 13) that the stiffener rib further comprises “a third portion, the third portion is in a fillet shape and is at both sides of a intersection formed by the first portion and the second portion”. As such, the rejection is similar to claim 8 (i.e. optimization of a known variable) in that the claimed shape and associated dimensions are also known results effective variable and its dependence on resulting stiffnesses/strength of the stiffener rib in a desired direction is also known is also known (as explained for claim 8),

Similarly, claims 15-18, although Chiu does not specifically teach the claimed limitations of “wherein the stiffener structure further comprises an extension portion extending from an edge of the pair of stiffener ribs and extending towards a central region of the semiconductor package” (as recited in claim 15); OR “wherein the stiffener structure further comprises an extension portion extending from an edge of the pair of the stiffener ribs and extending outwards both sides of the pair of stiffener ribs” (as recited in claim 16); OR “wherein the stiffener structure further comprises an extension portion extending from an edge of the pair of the stiffener ribs and the extension portion is in a fillet shape” (as recited in claim 17; OR “wherein the stiffener structure further comprises an extension portion extending from an edge of the pair of stiffener ribs and connecting the two of the pair of the stiffener ribs by extending along a side of the stiffener ring” (as recited in claim 18), these are simply recitations of various shapes of stiffener structure. As such, the rejection is similar to claim 8 (i.e. optimization of a known variable, although dependence is from base claim 14) in that the claimed shape are also known results effective variable and its dependence on resulting stiffnesses/strength of the stiffener rib in a desired direction is also known is also known (as explained for claim 8),

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Lin, as applied to claim 1 or claim 14 above, and further in view of Loo (US 2011/0018125), hereinafter Loo.

Regarding claims 4-5, Chiu (refer to embodiment of Figure 4-5) teaches the semiconductor package of claim 1, but does not teach comprising “a passive component disposed on the substrate inside a gap between the chip package and the stiffener rib, or between the plurality of electronic components and the stiffener rib” (as recited in claim 4), and further wherein (as recited in claim 5) “the second portion of the pair of stiffener ribs extends over the passive component”. Loo (US 2011/0018125) (refer to Figure 6) teaches a similar semiconductor package with a semiconductor chip (12, para 24) disposed on a substrate (10, para 23) and stiffener rib (60, which is described in para 26 as having “cross-sectional L-shape”), wherein the stiffener rib comprises a first portion  (lower less wide portion of the L-shaped 60 in orientation of Figure 6, see para 26) and a second portion (upper wider portion of the L-shaped 60 in orientation of Figure 6, see para 26) on the first portion, and a width of the second portion is greater than a width of the first portion (see Figure 6). Loo further teaches that a passive component (40, para 26) may be disposed on the substrate (10) inside a gap between the stiffener rib and other parts of the semiconductor package, such that the second portion of the stiffener rib extends over the passive component (best seen in Figure 6).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiu so that the semiconductor package comprises a passive component disposed on the substrate inside a gap area (such as a gap between the chip package and the stiffener rib, or between the plurality of electronic components and the stiffener rib), wherein the second portion of the pair of stiffener ribs extends over the passive component.  The ordinary artisan would have been motivated to modify Chiu for at least the purpose of providing additional circuit functionality with a passive component, to advantageously use the second portion (of greater width) of the stiffener rib to provide support to bottom portion of lid (48, para 26) while the less wide first portion of the stiffener rib to provide space for efficient installation of the passive component under the second portion of the stiffener rib (para 26 of Loo, especially last sentence). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Lin, as applied to claim 1 or claim 14 above, and further in view of Chen (US 2015/0162307), hereinafter Chen.
Regarding claims 9-11, Chiu (refer to embodiment of Figure 4-5) teaches the semiconductor package of claim 1, but does not teach that the lid comprises “a recess portion located on a bottom of the lid between the chip package and the plurality of electronic components” (as recited in claim 9), wherein further (as recited in claim 10) “a width of the recess portion of the lid is greater than the width of the second portion of the stiffener rib” OR wherein (as recited in claim 11), “the second portion of the stiffener rib is clipped to and inside the recess portion of the lid”. Chen (refer to Figure 5A) teaches that a lid (72, para 37) may comprise a recess portion located on a bottom of the lid (for example, bottom of 72a to which 62/66 attach by 60’) to accommodate a support or stiffening structure (62/66, para 37) that has a first portion (lower part of L-shaped 62/66 in orientation of Figure 5A) and a second portion (upper part of L-shaped 62/66 in orientation of Figure 5A) such that a width (i.e. dimension measured along horizontal direction in orientation of Figure 5A) of the recess portion of the lid is greater than the width of portions of stiffener (62/66) that have to be accommodated in the recess portion (i.e. width of part 72a of lid 72 is larger than width of 62/66 that is attached to bottom of 72a in orientation of Figure 5A); OR wherein (as recited in claim 11), the second portion of the stiffener rib (as described above) is clipped to (i.e. attached such that it fits in the space) and inside the recess portion of the lid (i.e. in the recess portion of part 72a of the lid 72). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiu to include the above identified missing limitations.  The ordinary artisan would have been motivated to modify Chiu for at least the purpose of providing a lid that not only seals the package, but is also shaped to accommodate other parts, such as having a recess sized to accommodate the stiffener rib, which in turn is shaped to provide not only the desired stiffness (para 42) but also accommodate smaller components such as passives in gaps for more compact packaging. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892